DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5-6, and 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
4.	Claims 2, 5-6, and 9 need to clarify whether the first and second filter receptacle is the same thing as the first and second cartridge receptacle claimed in claim 1.  
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Ahmad reference (US Patent Publication No. 2014/0331974).
7.	Regarding claim 1, the Ahmad reference discloses:
a fuel module (12) for pumping and filtration of a fuel in a fuel system for an internal combustion engine [Paragraph 0001] comprising:
a flow housing (114) forming a fuel inlet (18) for receiving fuel to be pumped and filtered in the fuel module (12), and a fuel outlet (22);	
the flow housing (114) further forming an outgoing pump port (96) and an incoming pump port (98), a first cartridge receptacle (FIG. 4—indentation in the flow housing that receives the filter (80)) positioned fluidly between the fuel inlet (18) and the outgoing pump port (96),
and a second cartridge receptacle (FIG. 4—indentation on right side of housing receiving filter (88)) positioned fluidly between the incoming pump port (98) and the fuel outlet (22);
a first cartridge filter (80) installed in the first cartridge receptacle and fluidly connecting the fuel inlet to the outgoing pump port (FIG. 4);
a second cartridge filter (88) installed in the second cartridge receptacle and fluidly connecting the incoming pump port to the fuel outlet (FIG. 4); and
a pump (64) having a pump electric drive motor (70) and attached to the flow housing (114) such that the pump (64) is fluidly connected to the outgoing pump port (96) and the incoming pump port (98) (FIG. 4).
8.	Regarding claim 2, the Ahmad reference further discloses:
wherein the flow housing (114) includes a pump side (bottom side) having a planar pump mounting surface (FIG. 4), and a filter side (top side) having the first filter receptacle (left side indentation) and the second filter receptacle (right side indentation) formed therein.
9.	Regarding claim 3, the Ahmad reference further discloses:
a first seal (FIG. 4—where fluid path ends at bottom of motor (70) which seals that path) and a second seal (FIG. 4—where the fluid path ends on the bottom of motor (66)) clamped between the flow housing and the pump (those passageway are defined between the housing and the pumps) and fluidly sealing around the outgoing pump port and the incoming pump port, respectively (FIG. 4).
Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claim(s) 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Ahmad reference.
12.	Regarding claim 4, the Ahmad reference fails to disclose:
wherein a plurality of threaded bolting holes are formed in the pump side, and further comprising bolts received in the plurality of threaded bolting holes and clamping the pump to the pump side.
	The examiner takes Official Notice that it is well known to use bolts in assemblies to attach component parts for the purpose of secure attachment.
13.	Regarding claim 9, the reference discloses:
a flow housing (12) for a pumping and filtration fuel module in a fuel system for an internal combustion engine [Paragraph 0001] comprising:
a flow housing body (114) including a pump side (bottom side) having a pump-housing interface structured for lineless installation of a pump (FIG. 4), and including a planar pump mounting surface (FIG. 4), an outgoing pump port (96) and an incoming pump port (98) each surrounded by the planar pump mounting surface (FIG. 4), 
the flow housing body (114) further including a filter side (top side) opposite to the pump side and having formed therein each of a first filter receptacle (left side indentation) structured to receive a first cartridge filter (80) and a second filter receptacle (right side indentation) structured to receive a second cartridge filter (88);
the flow housing body (114) further forming a fuel inlet (18) to receive a fuel to be pumped and filtered in the pumping and filtration fuel module, a fuel outlet (22), and a plurality of internal fuel conduits (FIG. 4); and
the plurality of internal fuel conduits forming a disjunctive fuel flow path extending between the fuel inlet and the fuel outlet and interrupted at the pump- housing interface, the first filter receptacle, and the second filter receptacle, such that upon installation of the pump, the first cartridge filter, and the second cartridge filter, the fuel flow path is made continuous (FIG. 4—without the cartridge filters (80) and (88) there would be no continuous path.  Without the pump there would be no fluid flow path as there would be no fluid flow).
The Ahmad reference discloses the invention as essentially claimed.  However, the Ahmad reference fails to disclose a plurality of bolting holes formed in the flow housing body for bolting the pump to the flow housing body.  
The examiner takes Official Notice that it is well known in the art to use bolts to assemble parts together for the purpose of secure attachment.  
14.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the Ahmad reference and the Hackett reference (US Patent Publication No. 2016/0230720).
15.	Regarding claim 5, the Ahmad reference fails to disclose:
wherein each of the first filter receptacle and the second filter receptacle is threaded.
	The Hackett reference teaches it is conventional in the art of fuel modules to provide as taught in [Paragraph 0066] wherein each of the first filter receptacle (500) and the second filter receptacle (502) is threaded [Paragraph 0066].  Such configurations/structures would allow attachment of the filters to the module [Paragraph 0066].  
	Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the module of the Ahmad reference, such that the module further includes wherein each of the first filter receptacle and the second filter receptacle is threaded, as clearly suggested and taught by the Hackett reference, in order to allow attachment of the filters to the module [Paragraph 0066]. 
16.	Claims 7-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over the Ahmad reference and the Rike reference (US Patent Publication No. 2019/0085791).  
17.	Regarding claim 7, the Ahmad reference fails to disclose:
wherein the flow housing forms a first sensor port and a second sensor port each arranged fluidly between the low pressure pump and the fuel outlet.
	This is an example of use of a known technique to improve similar devices in the same way.  The Rike reference discloses a fuel module and placing sensors at different locations in the module in [Paragraph 0075].  Placing sensors in this manner at these locations and in these quantities would be obvious since the use of sensors in different areas on a fuel module is a known technique from the Rike reference and the device being improved is similar (it’s a fuel module) and it is being improved in the same way (by placing sensors into ports).  Accordingly, this claim is obvious over the prior art.  
18.	Regarding claim 8, the Ahmad reference fails to disclose:
a first pressure sensor and a second pressure sensor installed in the first sensor port and the second sensor port, respectively.
	This is an example of use of a known technique to improve similar devices in the same way.  The Rike reference discloses a fuel module and placing sensors at different locations in the module in [Paragraph 0075].  Placing sensors in this manner at these locations and in these quantities would be obvious since the use of sensors in different areas on a fuel module is a known technique from the Rike reference and the device being improved is similar (it’s a fuel 
module) and it is being improved in the same way (by placing sensors into ports).  Accordingly, this claim is obvious over the prior art. 
19.	 Regarding claim 10, the Ahmad reference fails to disclose:
wherein the flow housing body forms a sensor port fluidly connected to the fuel flow path at a location that is fluidly between the incoming pump port and the fuel outlet.
	This is an example of use of a known technique to improve similar devices in the same way.  The Rike reference discloses a fuel module and placing sensors at different locations in the module in [Paragraph 0075].  Placing sensors in this manner at these locations and in these quantities would be obvious since the use of sensors in different areas on a fuel module is a known technique from the Rike reference and the device being improved is similar (it’s a fuel module) and it is being improved in the same way (by placing sensors into ports).  Accordingly, this claim is obvious over the prior art.
20.	Regarding claim 11, the Ahmad reference fails to disclose:
wherein the flow housing body further forms a second sensor port that is fluidly connected to the fuel flow path at a location that is fluidly between the incoming pump port and the first sensor port.
This is an example of use of a known technique to improve similar devices in the same way.  The Rike reference discloses a fuel module and placing sensors at different locations in the module in [Paragraph 0075].  Placing sensors in this manner at these locations and in these quantities would be obvious since the use of sensors in different areas on a fuel module is a known technique from the Rike reference and the device being improved is similar (it’s a fuel module) and it is being improved in the same way (by placing sensors into ports).  Accordingly, this claim is obvious over the prior art.
Allowable Subject Matter
21.	Claim 6 and 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747